Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of “about” occurs in claims 7-9, 13, and 17-19.  There are a multiple of locations that recite limitations directed to “about,” for example, claim 7 recites “about 21 degrees to about 32 degrees”.  There is no indication of what the applicant intends the boundaries to be for the limitation of “about,” and therefore, the 
Claims 14-21 are rejected by virtue of their dependence on claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 13, 14, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MATOCELLO (U.S. Patent 2,078,334) in view of OLDBERG (U.S. Patent 2,530,173).
Regarding claim 13, MATOCELLO discloses:  a blower (Column 1, lines 1-3) comprising: 
a plurality of substantially identical rotors (30, 31) (see Figure 3), each rotor having a plurality of lobes (32, 33, 34, 35); and 
a blower housing (12, 13, 14).

OLDBERG teaches using a twist angle of 360º/the number of lobes (Column 3, lines 65-70, and claim 2).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the plurality of lobes of the substantially identical rotors include a twist angle of at least about 140 degrees in the blower of MATOCELLO by applying the technique of OLDBERG, where two lobed rotors would have a twist angle of 360º/2 = 180º, which is at least 140 degrees, in order to have the inlet flow velocity to be maintain constant thus avoiding undesirable noise (see OLDBERG, Column 3, lines 65-70).
Regarding claim 14, the modified blower of MATOCELLO/ OLDBERG discloses:  the twist angle is a maximum twist angle that do not open a leak path from an outlet port of the blower housing back to an inlet port of the blower housing (this is a negative claim limitation, where the references do not disclose a leak path from an outlet port of the blower housing back to an inlet port of the blower housing, and therefore, meets the claimed limitation.  The Examiner would like to note that negative limitations are given their broadest reasonable interpretation, as well as, are not required to explicitly state in the prior art that they do not do something.  In the current references, there is not a discussion of leakage from the outlet port back to the inlet port and therefore meets the claimed limitation).  
claim 18, the modified blower of MATOCELLO/ OLDBERG discloses:  the twist angle is less than about 180 degrees (the modified blower of MATOCELLO/ OLDBERG discloses the twist angle is 180 degrees).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the twist angle is less than about 180 degrees in the modified blower of MATOCELLO/ OLDBERG, since being slightly less than 180 degrees, which is in the claimed range, is close enough that one skilled in the art would have expected them to have the same properties.  (MPEP 2144.05).
Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
DOUBLE PATENTING REJECTION TO 8,632,324 B2
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 7/1 or 12 of U.S. Patent No. 8,632,324 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim is broader in scope.  
14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17/12 of U.S. Patent No. 8,632,324 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim is broader in scope.  
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13/12 of U.S. Patent No. 8,632,324 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim is broader in scope.  
DOUBLE PATENTING REJECTION TO 10,436,197 B2
Claims 1-6 are each rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 1 or 15/9 of U.S. Patent No. 10,436,197 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim is broader in scope.  
Claims 2-4 recite limitations that are directed to control volumes and features of the rotor (i.e. trailing lobe and leading lobe), which is inherent in the identical rotors and blower configuration that is claimed in U.S. Patent No. 10,436,197 B2.
Claims 5 and 6 are narrower open ended ranges, however, they are encompassed by at least 24 degrees (where the claims recite “at least 29 degrees” and “at least 25 degrees”) in claim 1.  Furthermore, there appears to only be a criticality of being greater than 24 degrees and not a criticality of being at least 25 degrees or at least 29 degrees.
Claims 8, 9, 11, 13, 18, and 19 are each rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 5/1 or 14/13/9 of U.S.  B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim is broader in scope.  US Patent 10,436,197 discloses at least 150 degrees, where at 150 degrees is part of the claimed ranges in claims 8 and 9 and therefore meets the claimed limitation, since US Patent 10,436,197 discloses at least one location within the range.
Claims 18 and 19 recite limitations directed to the twist angle being “less than 180 degrees” and being between “about 150 degrees to about 160 degrees”.  The claim recites “at least 150 degrees” where a twist angle of 150, which is in the claimed limitation, would meet the limitation directed to “less than 180 degrees” or between “about 150 degrees to about 160 degrees”.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4/2/1 of U.S. Patent No. 10,436,197 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim is broader in scope.  
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,436,197 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim is broader in scope.  
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14/13/9 of U.S. Patent No. 10,436,197 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim is broader in scope.  
s 15-17 are each rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5/1 of U.S. Patent No. 10,436,197 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim is broader in scope.  Claim 16 is narrower open ended ranges (i.e. the claims recite “at least 29 degrees”), however, “at least 24 degrees” includes helix angles being greater than 29 degrees and therefore encompasses this limitation.  Furthermore, there appears to only be a criticality of being greater than 24 degrees and not a criticality of being at least 29 degrees.  Claim 17 recites a range of between 24 and 32 degrees for the helix angle, however, claim 1 includes at least 24 degrees, which includes 24 degrees.  The open ended range anticipates locations within the 24 to 32 degree range, and therefore, meets the claimed limitation.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14/13/9 of U.S. Patent No. 10,436,197 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim is broader in scope.  
DOUBLE PATENTING REJECTION TO 9,587,521 B2
	Claims 13, 18, and 19 are each rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9,587,521 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim is broader in scope.  Claims 13, 18, and 19 recite the twist angle being “at least about 140 degrees”, “less than about 180 degrees” and between “about 150 degrees to about 160 degrees”, where U.S. Patent No. 9,587,521 B2 recites a twist angle between “120 degrees and 160 degrees”, which includes twist angles that meet  B2 has already limited a finite number of locations (i.e. between 120 degrees and 160 degrees).
Response to Arguments
	The amendments to the claims have resolved the drawing objections, which are hereby withdrawn.
	The amendments to the claims have resolved the previous 112 1st paragraph and 2nd paragraph rejections, which are hereby withdrawn.
	Applicant’s amendments have overcome the prior art of record with regards to BROWNELL or the combinations with BROWNELL.  The Examiner would like to note that there are additional claim limitations not previously presented and/or the broadening of the claim limitations, which has led to new rejections above.
Applicant’s arguments with respect to claim(s) 13-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  	The double patenting rejection was argued that the Applicant is waiting for further prosecution and reserves the right to file a terminal disclaimer to overcome these double patenting rejections.  The claims have been amended by broadening of the 
	Applicant has made a statement of “any instances in which the Examiner took Official Notice…”, however, there is no Official Notice in the Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746